Case 19-34054-sgj11 Doc 237 Filed 12/11/19                      Entered 12/11/19 15:37:53            Page 1 of 3
                                                                                                            BTXN 105a (rev.
                                                                                                            09/19)

                              UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF TEXAS

  In Re: HIGHLAND CAPITAL
         MANAGEMENT, L.P.
                                                                    Case No.:   19-34054-SGJ11
                              Debtor




                        APPLICATION FOR ADMISSION PRO HAC VICE


        Name: MaXCY                                     Patrick                           C.
                     Last                                           First                       MI

  2.    Firm Name: Dentons US LLP

  3.    Address: 233 S. Wacker Drive, Suite 5900
                    Chicago, IL 60606-6361


  4.    Phone: (312) 876-2810                                         FAX: (312) 876-7394

        Email: patrick.maxcy@dentons.com

  5.    Name used to sign all pleadings: Patrick C. Maxcy

  6.    Retained by:

  7.    Admitted on November 8, 2001                                 and presently a member in good standing
        of the bar of the highest court of the state of Illinois
        and issued the bar license number of 6275469

  8.    Admitted to practice before the following courts:
        Court:                                                              Admission Date:
        U.S. District Court for the Northern District of Illinois           01/01/2001
         U.S. District Court for the District of Maine                      08/06/2001
        U.S. Court of Appeals for the First Circuit                         05/29/2014
                                                                                                       Continued.
Case 19-34054-sgj11 Doc 237 Filed 12/11/19           Entered 12/11/19 15:37:53          Page 2 of 3




  9.    Are you presently a member in good standing of the bars of the courts listed above?
        Zl Yes ❑ No
        If "No," please list all courts which you are no longer admitted to practice:




  10.   Have you ever been subject to a grievance proceeding or involuntary removal proceeding
        while a member of the bar of any state or federal court?
        ❑ Yes ©No
        If "Yes," please provide details:




  11.   Other than minor traffic offenses, have you ever been charged, arrested, or convicted of a
        criminal offense or offenses?
        ❑ Yes m No
        If "Yes," please provide details:




  12.   Please list all cases in the United States Bankruptcy Court, Northern District of Texas in
        which you have filed forpro hac vice in the past three years:
        Date of Application            Case No. and Style
                                        Not applicable.




  13.   Local counsel of record:   Not applicable.


  14.   Local counsel's address:   Not applicable.




                                                                                         Continued.
Case 19-34054-sgj11 Doc 237 Filed 12/11/19            Entered 12/11/19 15:37:53         Page 3 of 3




         I respectfully request to be admitted to practice in the United States Bankruptcy Court for
  the Northern District of Texas for this cause only.

         I certify that I have read Dondi Properties Corp. V Commerce Says. & Loan Ass 'n, 121
  F.D.R. 284 (N.D. Tex. 1988) (en banc), and the local civil and bankruptcy rules of this court and
  will comply with the standards of practice adopted in Dondi and with the local civil and
  bankruptcy rules.

         El I am an ECF filer. I also certify that I have served a true and correct copy of this
  document upon each attorney of record and filed the application via ECF with the payment of
  $100.00

        0 I am not an ECF filer. I also certify that I have served a true and correct copy of this
  document upon each attorney of record and the original upon the US Bankruptcy Court
  accompanied with the $100.00 filing fee on



  Patrick C. Maxcy                                                     /201
  Printed Name of Applicant                                           Date




  Signature of Applicant
